


110 HR 2707 : To reauthorize the Underground Railroad

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2707
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To reauthorize the Underground Railroad
		  Educational and Cultural Program.
	
	
		1.Underground railroad
			 educational and cultural program
			(a)Program
			 establishedThe Secretary of Education, in consultation and
			 cooperation with the Secretary of the Interior, is authorized to make grants to
			 one or more nonprofit educational organizations that are established to
			 research, display, interpret, and collect artifacts relating to the history of
			 the Underground Railroad.
			(b)Grant
			 agreementEach nonprofit educational organization awarded a grant
			 under this section shall enter into an agreement with the Secretary of
			 Education. Each such agreement shall require the organization—
				(1)to establish a
			 facility to house, display, and interpret the artifacts related to the history
			 of the Underground Railroad, and to make the interpretive efforts available to
			 institutions of higher education that award a baccalaureate or graduate
			 degree;
				(2)to demonstrate
			 substantial private support for the facility through the implementation of a
			 public-private partnership between a State or local public entity and a private
			 entity for the support of the facility, which private entity shall provide
			 matching funds for the support of the facility in an amount equal to 4 times
			 the amount of the contribution of the State or local public entity, except that
			 not more than 20 percent of the matching funds may be provided by the Federal
			 Government;
				(3)to
			 create an endowment to fund any and all shortfalls in the costs of the on-going
			 operations of the facility;
				(4)to establish a
			 network of satellite centers throughout the United States to help disseminate
			 information regarding the Underground Railroad throughout the United States, if
			 such satellite centers raise 80 percent of the funds required to establish the
			 satellite centers from non-Federal public and private sources;
				(5)to establish the
			 capability to electronically link the facility with other local and regional
			 facilities that have collections and programs which interpret the history of
			 the Underground Railroad; and
				(6)to submit, for
			 each fiscal year for which the organization receives funding under this
			 section, a report to the Secretary of Education that contains—
					(A)a description of
			 the programs and activities supported by the funding;
					(B)the audited
			 financial statement of the organization for the preceding fiscal year;
					(C)a plan for the
			 programs and activities to be supported by the funding as the Secretary may
			 require; and
					(D)an evaluation of
			 the programs and activities supported by the funding as the Secretary may
			 require.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $3,000,000 for each of
			 the fiscal years 2008 through 2012.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
